FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
2.	This action is in response to papers filed 14 December 2021 in which the specification and claims 19-24, 32-33, and 35-36 were amended, no claims were canceled, and new claims 37-42 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous objections or rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.

3.	Claims 19-42 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.

Claim Interpretation
5.	As noted in the previous Office Action, the claims are subject to the following interpretation:
A.	The contacting of the target nucleic acid with a detection oligonucleotide is can occur at any time (e.g., before contacting the sample to the device).


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 38 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
A.	New claim 38 is drawn to a pad and zone which “reside in different materials.”  A review of the specification, including the paragraph cited by Applicant, provides no teaching or suggestion of the pad and zone residing in different materials.  Thus, the cited limitation constitutes new matter.
 both a first sequence indicative of the presence of a pathogen and a second detection sequence “indicative of a strain, subtype, or genotype of the pathogen.”  Thus, the cited limitation constitutes new matter.
C.	New claim 42 is drawn to “biotin-avidin” interactions.  While a review of the specification, including the paragraph cited by Applicant, reveals recitations of streptavidin, the specification provides no teaching or suggestion of a method utilizing avidin.  Thus, the cited limitation constitutes new matter.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 21, 32, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 21 and 32 are each indefinite in the recitation “less than about.”  The phrase “less than” typically indicates a maximum point; however, the phrase “less than” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum values are encompassed by the claim.
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  See MPEP 2173.05(b) III.  The phrase “less than about” is therefore also deemed indefinite.
B.	Claim 42 is indefinite in the recitation of a lateral flow “membrane” which lacks antecedent basis because there is no previous recitation of a “membrane.”
	 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	 Claims 19-24, 26-28, 32, 34-35, 37, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998).
Regarding claim 19, Glynou et al teach methods for detection of target nucleic acids (e.g., DNA; Title) comprising providing a liquid sample containing a target nucleic acid, in the form of a PCR solution (Results and Discussion).  Glynou et al teach the target nucleic acid is indicative of hepatitis C (Abstract) which is a pathogen.  The sample is contacting with a sample receiving zone, in the form of an immersion pad, of a lateral flow device, wherein the lateral flow device further comprises a lateral flow strip (paragraph 0094) and a plurality of spots, in the form of lines, wherein each line has different capture probes, in the form of different capture oligonucleotide sequences (page 4156, column 1, and Figure 1).  Glynou et al teach the target nucleic acid is contacted with a labeled detection oligonucleotide complementary to a detection sequence on the target, followed by transport of the liquid sample to a capture zone (“M”) via capillary action (Figure 1 and Results and Discussion).  The presence or absence of a signal for analytes is then detected (Figure 1). Glynou et al also teach the method is sensitive in the 2 fmole range (Abstract), is optically detected (i.e., visually detected without instrumentation; Figure 1, page 4156, columns 1-2, and Abstract).  Glynou et al also tech the methods have the added advantage of allowing quantitation of the data (Abstract).  Thus, Glynou et al teach the known techniques discussed above.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have further found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Glynou et al do not explicitly teach a porous flow strip, or multiple spots of the capture oligonucleotides.
However, Ching et al teach methods utilizing porous test strips (column 4, lines 40-50) utilizing optical (i.e., visual) labels (column 7, lines 40-50).  Ching et al also teach a capture reagent for the target is provided in multiple sites on the test strip, which has the added advantage of allowing use of methods well known in the art that prevent diffusion of the detectable target (i.e., reaction product; column 12, lines 45-65).  Thus, Ching et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Glynou et al and Ching et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of allowing quantitation of the data as explicitly taught by Glynou et al (Abstract) and allowing use of methods well known in the art that prevent diffusion of the detectable target as explicitly taught by Ching et al (column 12, lines 45-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in methods useful for detecting analytes on lateral flow strips.
Regarding claim 20, the method of claim 19 is discussed above.  Glynou et al teach the target nucleic acid is indicative of hepatitis C (Abstract) which is a viral pathogen.  
Regarding claims 21-22, the method of claim 19 is discussed above.  Glynou et al teach the volume of sample is 5 microliters (page 4157, column 2).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Regarding claim 23, the method of claim 19 is discussed above.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
The claim requires a 2 minute detection time from when the liquid sample is transported to the capture zone of the device (which is not necessarily the entire assay time).  Glynou et al teach the sample is applied to sample receiving zone S, followed by flow of buffer from immersion pad IP, which flows the detection oligonucleotides through conjugation pad CP to S (Figure 1), and that the color appears in the test zone within 3 minutes (page 4158, column 2).  Thus, because 
The sample is applied before dipping into a buffer (Strip-Based Hybridization Assay);
The buffer must migrate through both the immersion pad and the conjugation pad before reaching sample application area S (Figure 1); and
The color appears within 3 minutes (page 4158, column 2);
it is believed that the signal is detectable within 2 minutes of the buffer carrying the probes to sample receiving zone S (i.e., that it takes at least a one minute for the buffer to carry the probes to the sample, followed by the color appearing two minutes after probes reach the sample). 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Regarding claim 24, the method of claim 19 is discussed above.  Glynou et al also teach the method is sensitive in the 2 fmole range (Abstract), which is 200 amol. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Regarding claim 26, the method of claim 19 is discussed above.  Glynou et al also teach colorimetrically labeled detection oligonucleotides (page 4156, column 1 and page 4160, column 1). Ching et al also teach colorimetric detection; i.e., the labels are colored particles (column 2, lines 50-60 and column 7, lines 40-65).
Regarding claims 27-28, the method of claim 19 is discussed above.  Glynou et al also teach detectable (i.e., gold) nanoparticles having 40 nm diameters (Materials).  In addition, Ching et al teach colloidal gold particles (column 7, lines 40-50) 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Regarding claim 32, the method of claim 19 is discussed above.  Glynou et al also teach the strip is 4 mm wide (Preparation of Dry Reagent Strips). 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Regarding claim 34, the method of claim 19 is discussed above.  Glynou et al also teach Glynou et al also teach colorimetrically labeled detection oligonucleotides (page 4156, column 1 and page 4160, column 1) that are is optically detected with the naked eye (i.e., visually detected without instrumentation; Figure 1, page 4156, columns 1-2, and Abstract).   Ching et al also teach colorimetric detection; i.e., the labels are colored particles (column 2, lines 50-60 and column 7, lines 40-65) utilizing visual labels (column 7, lines 40-50).  
Regarding claim 35, the method of claim 19 is discussed above.  Glynou et al tech the device comprises a sample pad comprising the sample receiving zone and a conjugate release pad (i.e., CP and S; Figure 1).  Ching et al also teach devices having a sample pad (i.e., application pad 30) and a conjugate release pad (i.e., calibration reagent zone 40; Figures 5a-e and column 14, lines 50-67). 
Regarding claim 37, the method of claim 35 is discussed above.  Glynou et al teach the labeled detection oligonucleotide is disposes at the conjugate release pad such that the labeled oligonucleotide contacts the target after the target contacts the sample receiving zone; namely, the sample is applied to sample receiving zone S, followed by flow of buffer from immersion pad IP, which flows the detection oligonucleotides through conjugation pad CP to S (Figure 1).
Regarding claim 42, the method of claim 19 is discussed above.  Glynou et al teach the capture oligonucleotides are bound by a biotin-streptavidin interaction on the membrane (Preparation of Dry Reagent Strips).  Ching et al teach the use of biotin-avidin (column 6, lines 35-65).  Thus, it would have been obvious to use biotin-avidin.

12.	 Claims 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 19 above, and further in view of Lee et al (U.S. Patent Application Publication No. US 2004/0053256 A1, published 18 November 2002) as evidenced by nanoComposix ([retrieved on 2017-07-27]:  retrieved from the Internet: <URL: nanocomposix.com/pages/gold-colloid>).
It is noted that while claims 27-28 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 25 and 27-28, the method of claim 19 is discussed above in Section 11
	Neither Glynou et al nor Ching et al teach the claimed branched oligonucleotide (i.e., claim 25).
	However, Lee et al teach methods utilizing a device, in the form of a dipstick (Title), which utilizes detection oligonucleotides, in the form of branched nucleic acids (i.e., claim 25; paragraph 0111).  The oligonucleotides are labeled with colloidal particles (i.e., claim 28; paragraph 0066).  Lee et al also teach the detection oligonucleotides have the added advantage of allowing direct detection via use of a plurality of labels (paragraph 0028).  Thus, Lee et al teach the known techniques discussed above.
It is reiterated that In re Best and In re Fitzgerald discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	In the instant case, the colloidal gold of Lee et al is believed to have the diameter required by claim 27, both because the colloidal gold of claim 28 is an embodiment of claim 27, and based on the teachings of nanoComposix, which states that gold colloids are sub-micron gold nanoparticles (first paragraph).  
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed diameter represents an obvious variant and/or routine optimization of the particles cited in the prior art above.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods of Glynou et al and Ching et al with the teachings of Lee et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of advantage of allowing direct detection via use of a plurality of labels as explicitly taught by Lee et al (paragraph 0028).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lee et al could have been applied to the methods taught by Glynou et al and Ching et al with predictable results because the known techniques of Lee et al predictably result in detection probes useful for dipstick assays.



13.	Claims 27-31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 19 above, and further in view of Mirkin et al (U.S. Patent Application Publication No. US 2004/0086897 A1, published 6 May 2004).
It is noted that while claims 27-28 and 34 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claim 27-31 and 34, the method of claim 19 is discussed above in Section 11.
While Glynou et al teach the detection oligonucleotide is a gold nanoparticle having dT30 thereon, which is bound to a probe having a polydA tail and a target specific sequence (Legend of Figure 1), neither Glynou et al nor Ching et al teach the claimed arrangement of the first and second portions (i.e., claim 29).
	However, Mirkin et al teach methods utilizing a device, in the form of a nitrocellulose substrate having probes thereon (Figure 25 and paragraph 00320, detection probes having a first portion that is a detection sequence (i.e., binds the target), and a second portion of at least 9 nucleotides, in the form of a A10 tail (i.e., claim 30), which is adjacent to a label (i.e., claim 29; Figure 3).  The label is a detectable particle, in the form of a gold nanoparticle, having a diameter of 150 nm (i.e., claims 27-28; paragraph 0119).  Mirkin et al also teach the capture sequence and detection sequence of the target nucleic acid are within 2 bases; namely, Figure 3 shows a target having the two sequences next to each other (i.e., claim 31).  Mirkin et al also teach the methods use colorimetric labels that have the added advantage of allowing detection with the naked eye (i.e., claim 34) which is immediately visible (paragraph 0123).  Thus, Mirkin et al teach the known techniques discussed above.	
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed diameters, lengths, and distances between bases represent an obvious variant and/or routine optimization of the particles cited in the prior art above.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Mirkin et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of allowing immediate detection with the naked eye as explicitly taught by Mirkin et al (paragraph 0123).	In addition, it would have been obvious to the ordinary artisan that the known techniques of Mirkin et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Mirkin et al predictably result in detection probes and labels useful for nucleic acid assays.

14.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 19 above, and further in view of Ebersole et al (U.S. Patent No. 6,037,127, issued 14 March 2000).
Regarding claim 33, the method of claim 19 is discussed above in Section 11.
While Ching et al teach microporous materials (column 7, lines 40-50), neither Glynou et al nor Ching teach the claimed diameters.
However, Ebersole et al teach methods utilizing lateral flow strips wherein the lateral flow material is nitrocellulose (column 19, lines 1-15) having pore sizes of 10 microns (column 9, lines 25-30), which is within the claimed rang.   Ebersole et al also teach the methods have the added advantage of providing rapid identification of nucleic acid fragments (column 4, lines 30-35).  Thus, Ebersole et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Ebersole et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of providing rapid identification of nucleic acid fragments as explicitly taught by Ebersole et al (column 4, lines 30-35).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ebersole et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Ebersole et al predictably result in materials useful for nucleic acid test strip assays.

15.	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 35 above, and further in view of Lauks et al (U.S. Patent Application Publication No. US 2005/0047972 A1, published 3 March 2005).
	Regarding claim 36, the method of claim 35 is discussed above in Section 11.
While Glynou et al teach the use of SDS (Strip-Based Hybridization Assay) and  bovine serum album (i.e., BSA) and carbohydrates  to prevent non-specific binding (page 4158, column 2), neither Glynou et al nor Ching et al teach the claimed impregnation.
However,  Lauks et al teach methods utilizing a device, in the form of a lateral flow device (Abstract), which comprises a porous flow path element (paragraph 0087), in the form of a porous strip for lateral flow (paragraph 0002).  The device comprises a conjugate release pad, in the form of a reagent pad having mobilizable dry reagents, which includes a nucleic acid (i.e., detection oligonucleotide) having a label thereon, wherein the nucleic acid binds to the target (paragraph 0029). Lauks et al also teach the device is impregnated with reagents for blocking (paragraph 0088), and the use of the reagent BSA as a blocking agent (paragraph 0146).  
It is noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, placement of the reagent pad anywhere on the device, as well as placement of the BSA in the pad, merely represents an obvious rearrangement of the parts within the device of the prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Lauks et al also teach the methods have the added advantage of allowing enhanced sensitivity detection without sacrificing speed (paragraph 0011). Thus, Lauks et al teach the known techniques discussed above
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Lauks et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of allowing enhanced sensitivity detection without sacrificing speed as explicitly taught by Lauks et al (paragraph 0011).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lauks et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Lauks et al predictably result in structures and reagents useful for nucleic acid assays on lateral flow strips.

16.	Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 35 above, and further in view of Brooks et al (U.S. Patent No. 5,753,517, issued 19 May 1998).
 It is noted that while claim 37 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 37-38, the method of claim 35 is discussed above in Section 11.
	While Glynou et al teach the use of different materials on the device (Preparation of Dry Reagent Strips), neither Glynou et al nor Ching et al teach the claimed location of the different materials.
	However, Brooks et al teach chromatographic flow assay devices (Abstract) comprising  a sample receiving pad (i.e., application point 12) made of cellulose or glass fibers, and a conjugate release pad (i.e., contact region 14) in which the particle labeled probe are located (i.e., imbedded) and which is made of nylon (i.e., claim 38; Figure 1 and column 4).  Thus, the sample is applied to the sample receiving pad first and subsequently contacts the particle labeled detection probes (i.e., claim 37).  Brooks et al also teach the methods have the added advantage of being simple and not requiring skilled technical labor to perform (column 3, lines 10-20).  Thus, Brooks et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Brooks et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of being simple and not requiring skilled technical labor to perform as explicitly taught by Brooks et al (column 3, lines 10-20).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Brooks et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Brooks et al predictably result in structures useful for assays on lateral flow strips.

17.	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 20 above, and further in view of Lambotte et al (U.S. Patent Application Publication No. US 2005/0130120 A1, published 16 June 2005).
	Regarding claim 39, the method of claim 20 is discussed above in Section 11.
	Neither Glynou et al nor Ching et al teach the detection of influenza.
	However, Lambotte et al teach flow assay devices (paragraph 0008) for detecting nucleic acids from influenza, which have the added advantage of allowing differentiation between different influenza strains (paragraph 0017).  Thus, Lambotte et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Lambotte et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of allowing differentiation between different influenza strains as explicitly taught by Lambotte et al (paragraph 0017).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lambotte et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Lambotte et al predictably result in assays useful for detecting diseases.

18.	Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) and Ching et al (U.S. Patent No. 5,780,308, issued 14 July 1998) as applied to claim 19 above, and further in view of Stuyver et al (U.S. Patent No. 6,709,812 b1, issued 23 March 2004).
	Regarding claims 40-41, the method of claim 19 is discussed above in Section 11.
	Neither Glynou et al nor Ching et al teach the claimed second detection sequence.
	However, Stuyver et al teach methods using test strips (Example 2), as well as the contacting of a target nucleic acid with a combination of first and second probes, wherein one of the probes is to a specific genotype, which has the added advantage of aiding in the detection of wild-type and drug resistant strains (claim 1 of Stuyver et al).  Thus, Stuyver et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Glynou et al and Ching et al with the teachings of Stuyver et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of aiding in the detection of wild-type and drug resistant strains as explicitly taught by Stuyver et al (claim 1 of Stuyver et al).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Stuyver et al could have been applied to the methods of Glynou et al and Ching et al with predictable results because the known techniques of Stuyver et al predictably result in probes useful for detecting diseases.

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 19-37 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,458,978 B2 in view of Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003).
	Both sets of claims are drawn to a sample and lateral flow device having identical structural limitations.  Any additional limitations of the ‘978 Patent are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘978 claims do not discussed contacting the fluid or detection.
	However, Glynou et al teach the limitations and rational for combining as discussed above.

21.	Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,458,978 B2 in view of Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) as applied to claim 35 above, and further in view of Brooks et al (U.S. Patent No. 5,753,517, issued 19 May 1998) based on the citations and rationale provided above.

22.	Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,458,978 B2 in view of Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) as applied to claim 20 above, and further in view of Lambotte et al (U.S. Patent Application Publication No. US 2005/0130120 A1, published 16 June 2005) based on the citations and rationale provided above.

23.	Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,458,978 B2 in view of Glynou et al (Anal Chem., vol. 75, pages 4155-4160, published online 15 July 2003) as applied to claim 19 above, and further in view of Stuyver et al (U.S. Patent No. 6,709,812 b1, issued 23 March 2004) based on the citations and rationale provided above.
Response to Arguments
24.	While Applicant has requested on page 13 of the Remarks filed 13 December 2021 that the double patenting rejections be held in abeyance, no allowable subject matter has been identified.  The rejections under the judicially created doctrine of obviousness-type double patenting are therefore maintained for the reasons discussed above.
Applicant’s remaining arguments refer to the previous art rejections.  These arguments have been considered but are moot in view of the new rejections necessitated by the amendments.	
Conclusion
25.	No claim is allowed.
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634